DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claim 1 is allowable. The restriction requirement Species a - d, as set forth in the Office action mailed on Election (July 17, 2020), has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species a - d is fully withdrawn.  Claims 2 - 5, directed to non-elected Species b – d are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Specification
The objection to the title of the invention for not being descriptive is withdrawn in light of the amendment to the instant Specification.


Allowable Subject Matter
Claims 1 – 6, 8 – 15, and 17 – 20 (Renumbered 1 – 18) are allowed.
The following is an examiner’s statement of reasons for allowance:
Cheng et al. (U.S. PG Pub 2008/0165128) teach a device casing (Figures 1A - 4B, Element 101); a wheel supporting structure (Element not labeled, but is the structure that supports the scroll wheel), disposed in the device casing (Element 101); a scroll wheel (Element 102), rotatably supported by the wheel supporting structure (Element not labeled, but is the structure that supports the scroll wheel) and protruding out (Seen in Figure 2) of the device casing (Element 101), the scroll wheel (Element 102) having a rotary shaft (Element 103), the rotary shaft (Element 103) having a peripheral surface (Paragraph 22) and a plurality of toothed slots (Element 104) on the peripheral surface; a hook part (Element 113), disposed biased on the wheel supporting structure to engage with 
Lin et al. (U.S. PG Pub 2018/0239446) teach the linking part (Figure 7D, Element 120), pivotally connected to the wheel supporting structure (Figure 3, Element 300); and wherein the switching mechanism (Figures 3 – 10K, Elements 110 – 140) to rotate the linking part (Element 120).
Blandin (U.S. PG Pub 2006/0092126) teaches wherein the wheel supporting structure (Figures 1A – 1C, Elements 110 and 125) comprises a wheel bracket (Element 110) and a bracket support (Element 125), the wheel bracket (Element 110) is rotatably (Elements 126a and 126b) connected to the bracket support (Element 125), the bracket support (Element 125) is fixed on the device casing (Element 310), the scroll wheel (Element 105) is rotatably (Elements 126a and 126b) supported by the wheel bracket (Element 110).
However, the prior art of record fails to disclose at least “wherein the linking part has a pivotal portion, a first side portion, and a second side portion, the pivotal portion is pivotally connected to the wheel supporting structure and connects the first side portion and the second side portion, the first side portion abuts against the hook body of the hook part, and the abutting part abuts against the second side portion” of Claim 1 in combination with the other elements of Claims 1.
However, the prior art of record fails to disclose at least “wherein when the wheel bracket swings around the X axis, the switching mechanism, the linking part and the hook part together with the wheel bracket swing around the X axis in the accommodating space” of Claim 15 in combination with the elements of Claim 15.
However, the prior art of record fails to disclose at least “wherein the linking part has a pivotal portion, a first side portion, and a second side portion, the pivotal portion is pivotally connected to the wheel bracket and connects the first side portion and the second side portion, the first side portion selectively abuts against the hook part, the abutting part is operable to change a height position of the abutting part along a Z axis to selectively abut against the second side portion, and the X axis, the rotation axis, and the Z axis are perpendicular to each other” of Claim 20
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625